— In a proceeding pursuant to Family Court Act article 6 with respect to visitation, the petitioner father appeals from so much of the order of the Family Court, Dutchess County (Marlow, J.), entered October 28, 1987, as denied his motion for summary judgment.
Ordered that the appeal is dismissed, without costs or disbursements.
Family Court Act § 1112 provides that an appeal "may be taken as of right from any order of disposition and, in the discretion of the appropriate appellate division, from any other order under the Family Court Act” (see, Matter of Zavistowski v Zavistowski, 54 AD2d 986). An order of disposi*582tion is the equivalent of a " 'final order or judgment’ ” (Matter of Taylor v Taylor, 23 AD2d 747, quoting from former Domestic Relations Ct Act § 58 and former Children’s Ct Act § 43). An order denying a motion for summary judgment on a petition is not an order of disposition within the meaning of that section, and accordingly, this appeal does not lie as of right. Since no application for permission to appeal was made, the appeal is not properly before this court (see, Firestone v Firestone, 44 AD2d 671). We note, however, that we have examined the merits of the appeal and that, had the appeal been properly before us, we would have affirmed so much of the order as the petitioner seeks to have reviewed. Bracken, J. P., Kunzeman, Eiber and Hooper, JJ., concur.